Title: From Thomas Jefferson to Joseph Sansom, 25 May 1803
From: Jefferson, Thomas
To: Sansom, Joseph


          
            Sir 
                     
            Washington May 25. 1803.
          
          Your favor of the 16th. was duly recieved and I thank you for the attention of the offer you are pleased to make in it. there has been a time of life when it would have been very tempting, but I have too little of it left now to merit gratifications expensive and short lived. objects of the kind too which you mention are a century ahead of the taste of our fellow citizens who, very happily in my opinion, have not yet extended their views of luxury beyond the directly useful. a society has been formed in New York for establishing a museum of the fine arts, & they have lately imported some casts, & have sent a first rate painter to Europe to procure other objects for it. those you mention are exactly within their plan & would very probably be taken by them. I do not know who is at the head of the institution: but mr E. Livingston is concerned in it. perhaps too, were you to drop me a line of the prices, I might in the intercourse of society find some one who would be glad of them, things of this sort being often the subject of conversation in society. I shall with pleasure be the channel of accomodating two persons, the one wishing to part with & the other to acquire such objects. Accept my best wishes & respects.
          
            Th: Jefferson
          
        